J-S18008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
EVAN T. CZARNECKI                       :
                                        :
                  Appellant             :    No. 1510 MDA 2021

     Appeal from the Judgment of Sentence Entered August 23, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0005262-2019


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED AUGUST 09, 2022

     Appellant, Evan T. Czarnecki, appeals from the judgment of sentence

of 2-10 years’ incarceration and 5 years’ consecutive probation, imposed

following the trial court’s acceptance of his guilty plea to aggravated

indecent assault (“AIA”), 18 Pa.C.S. § 3125(a)(7), and corruption of minors

(“COM”), 18 Pa.C.S. § 6301(a)(1)(i).        Herein, Appellant challenges the

sufficiency of the evidence supporting his designation as a sexually violent

predator (“SVP”). After careful review, we affirm.

     On November 1, 2020, Appellant entered a negotiated guilty plea to

the above-stated offenses.    At that hearing, Appellant admitted to facts

sufficient to sustain his convictions for those offenses. N.T. Plea, 11/2/20,

at 5-6.   Specifically, Appellant admitted that on the evening of June 24,

2019 (and/or early morning of June 25, 2019), when he was 18 years old,

Appellant engaged in multiple sexual acts with a 12-year-old female victim,
J-S18008-22



R.A, at her home in Berks County. Id. Specifically, Appellant admitted that

he “placed his fingers into her vagina[,]” “had her put her mouth on his

penis, and that he … st[u]ck his penis into her vagina.”               Id. at 6.   In

exchange for his plea to AIA and COM, the Commonwealth agreed to a

negotiated sentence of 2-10 years’ incarceration, a consecutive term of 5

years’ probation, and restitution of $6,437.04. Id. Following its acceptance

of Appellant’s negotiated guilty plea, the trial court ordered an evaluation of

Appellant by the Sexual Offender Assessment Board (“SOAB”). Id. at 9-10.

       SOAB board member Dr. Veronique Valliere, a licensed psychologist,

conducted the court-ordered evaluation to determine if Appellant was an

SVP, and testified at the SVP hearing held on July 14, 2021.                N.T. SVP

Hearing, 7/14/21, at 4-7. Appellant did not contest her qualifications as an

expert.1 Id. at 5. Additionally, Dr. Valliere’s report was admitted without

objection.2    Id. at 7.    Dr. Valliere ultimately concluded that Appellant met

the statutory criteria for an SVP.             Id. at 10.   Immediately following the

____________________________________________


1 Frustratingly, we must add a caveat due to the following note by the court
reporter in the transcript: “At the direction of the [t]rial [j]udge, this
transcript shall be considered as containing an exception to every ruling by
the [c]ourt.” Id. at 3. Thus, but for this catch-all, waiver-avoidance
mechanism of questionable utility, Appellant did not make any arguments at
the hearing regarding Dr. Valliere’s expertise despite being specifically
prompted for them. Id. at 5.

2 Again, the report was admitted into evidence without any specific objection
by Appellant, notwithstanding the court’s instructions discussed above. See
footnote 1, supra.



                                           -2-
J-S18008-22



hearing, the trial court entered an order deeming Appellant to be an SVP,

thereby    subjecting     Appellant     to     the   corresponding   registration   and

notification requirements under SORNA II.3 SVP Order, 7/14/21, at 1 (single

page).

       Appellant’s sentencing hearing occurred on August 23, 2021, when the

court sentenced him in accordance with the terms of the plea agreement,

and he was notified by the court of his duty to register for life as an SVP in

accordance with SORNA II.             On September 13, 2021, Appellant filed a

motion seeking to file a post-sentence motion nunc pro tunc, which the trial

court granted a day later. Following a post-sentence motion hearing held on

October 13, 2021, the court ultimately denied Appellant’s post-sentence

motion on October 18, 2021. Appellant then filed a timely notice of appeal,

and a timely, court-ordered Pa.R.A.P. 1925(b) statement.               The trial court

issued its Rule 1925(a) opinion on January 27, 2022.

       Appellant now presents the following question for our review:

       Did the court err in determining Appellant to be a[n SVP], where
       the determination was based on a diagnosis of “Other Specified
       Paraphilic Disorder to non-consent,” which, as there is no law on
       the books that criminalizes consensual acts, would absurdly
       apply to render all defendants convicted of sexual offenses
       paraphilic; and where, moreover, the majority of the fourteen

____________________________________________


3 “SORNA II” is shorthand for Pennsylvania’s Sex Offender Registration and
Notification Act (“SORNA”), 42 Pa.C.S. §§ 9799.10–9799.41, as amended by
the Act of Feb. 21, 2018, P.L. 27, No. 10 (Act 10), and the Act of June 12,
2018, P.L. 1952, No. 29 (“Act 29”).



                                             -3-
J-S18008-22


       factors that the Commonwealth’s expert considered actually
       favored a determination that Appellant is not an SVP?

Appellant’s Brief at 4.

       Appellant presents two distinct challenges to his designation as an

SVP.    First, he claims that his diagnosis by Dr. Valliere was legally

insufficient to support his SVP designation. Id. at 10-19. Second, Appellant

asserts that SVP factors considered by Dr. Valliere instead favored a

conclusion that Appellant does not meet the criteria for designation as an

SVP. Id. at 19-25.

       [Our] standard and scope of review is well-settled:

         In order to affirm an SVP designation, we, as a reviewing
         court, must be able to conclude that the fact-finder found
         clear and convincing evidence that the individual is a[n
         SVP]. As with any sufficiency of the evidence claim, we
         view all evidence and reasonable inferences therefrom in
         the light most favorable to the Commonwealth. We will
         reverse a trial court’s determination of SVP status only if
         the Commonwealth has not presented clear and convincing
         evidence that each element of the statute has been
         satisfied.

       Commonwealth v. Baker, 24 A.3d 1006, 1033 (Pa. Super.
       2011)….

       This Court has explained the SVP determination process as
       follows:

         After a person has been convicted of an offense listed in
         [42 Pa.C.S. § 9799.14], the trial [court] then orders an
         assessment to be done by the [SOAB] to help determine if
         that person should be classified as a[n SVP. An SVP] is
         defined as a person who has been convicted of a sexually
         violent offense ... and who [has] a mental abnormality or
         personality disorder that makes the person likely to
         engage in predatory sexually violent offenses. In order to
         show that the offender suffers from a mental abnormality
         or personality disorder, the evidence must show that the

                                     -4-
J-S18008-22


         defendant suffers from a congenital or acquired condition
         that affects the emotional or volitional capacity of the
         person in a manner that predisposes that person to the
         commission of criminal sexual acts to a degree that makes
         the person a menace to the health and safety of other
         persons. Moreover, there must be a showing that the
         defendant’s conduct was predatory.... Furthermore, in
         reaching a determination, we must examine the driving
         force behind the commission of these acts, as well as
         looking at the offender’s propensity to reoffend, an opinion
         about which the Commonwealth’s expert is required to
         opine. However, the risk of re-offending is but one factor
         to be considered when making an assessment; it is not an
         independent element.

     Commonwealth v. Stephens, 74 A.3d 1034, 1038–1039 (Pa.
     Super. 2013) (internal quotation marks, ellipsis, and citations
     omitted).

     When performing an SVP assessment, a mental health
     professional must consider the following 15 factors: whether the
     instant offense involved multiple victims; whether the defendant
     exceeded the means necessary to achieve the offense; the
     nature of the sexual contact with the victim(s); the defendant’s
     relationship with the victim(s); the victim(s)’ age(s); whether
     the instant offense included a display of unusual cruelty by the
     defendant during the commission of the offense; the victim(s)’
     mental capacity(ies); the defendant’s prior criminal record;
     whether the defendant completed any prior sentence(s);
     whether the defendant participated in available programs for
     sexual offenders; the defendant’s age; the defendant’s use of
     illegal drugs; whether the defendant suffers from a mental
     illness, mental disability, or mental abnormality; behavioral
     characteristics that contribute to the defendant’s conduct; and
     any other factor reasonably related to the defendant’s risk of
     reoffending. See 42 Pa.C.S.[] § 9799.24(b).

Commonwealth v. Hollingshead, 111 A.3d 186, 189–90 (Pa. Super.

2015).

     Instantly,   Appellant   first   contests   whether   the   Commonwealth

provided clear and convincing evidence that he possessed a mental



                                      -5-
J-S18008-22



abnormality that was sufficient to meet the definition of an SVP. He argues

that his diagnosis by Dr. Valliere of having a paraphilic disorder to non-

consent (hereinafter “non-consent paraphilia”) is insufficient to constitute a

qualifying mental abnormality under the SVP statute.

      As background, “Dr. Valliere diagnosed [Appellant] with [non-consent

paraphilia].” Trial Court Opinion (“TCO”), 1/27/22, at 6. She described the

condition as an “entrenched deviate sexual arousal pattern[,]” exhibited over

more than 6 months, which resulted in “a significant disruption” in

Appellant’s and/or “other people’s lives.”   Id.   Dr. Valliere discerned this

pattern from Appellant’s “long history of coercive and non-consensual sexual

behavior that resulted in a previous adjudication[,] and now his current

offense[,] which occurred while he was under the supervision of juvenile

probation” for a previous sexual assault that Appellant committed as a

juvenile.   Id.    Dr. Valliere determined that Appellant’s non-consent

paraphilia “served as the impetus to his offending and that he engaged in

predatory behavior as delineated in her report.” Id.

      Appellant argues that, narrowly understood, his non-consent paraphilia

diagnosis was not supported by the facts of this case:

      First, the circumstances of Appellant’s offense, as admitted to by
      D[r.] Valliere herself, far from clearly and convincingly
      supporting her diagnosis of [non-consent paraphilia,] positively
      contradicted the diagnosis: for the offense did not even involve
      “non-consent” in the ordinary non-legal sense. Therefore[,] this
      mental abnormality of [non-consent paraphilia] could not
      possibly have served as “the primary impetus” or indeed as any
      “motivating factor” at all … behind his offense: because non-
      consent in the everyday nonlegal sense was not even present.

                                    -6-
J-S18008-22



Appellant’s Brief at 13 (emphasis omitted).

      Appellant   further   contends   that   the   diagnosis   of   non-consent

paraphilia, broadly read, would result in the absurdity of SVP status being

applicable to all sex offenders:

      The second and only alternative inference is that by [non-
      consent paraphilia,] Doctor Valliere means that Appellant’s
      “mental abnormality” lies in a perverted attraction to lack of
      legal consent; that the “primary impetus for his behavior” was
      the fact that the victim was unable to consent in a legal sense to
      the sexual act. But neither could such a “disorder” as this, if this
      is what she meant, be reasonably supposed to qualify as a
      “mental abnormality” in the statutory sense under SORNA:
      otherwise, absurdly, all sexual offenders would necessarily be
      SVPs, for there is no law on the books that criminalizes legally
      consensual sexual acts. At the very least, it would mean that all
      sexual offenders against victims under the age of sixteen and
      four years younger, anyone guilty of statutory sexual assault or
      worse, must be automatically designated as having a mental
      abnormality.

Id. at 14-15.

      Finally, Appellant also argues that “[o]n a separate and more

substantive level, too, the [trial] court erred in adopting D[r.] Valliere’s

conclusion that Appellant is an SVP, where a majority of the fourteen factors

that she considered, by her own standards, actually heavily favored the

contrary conclusion.” Id. at 19-20.

      The Commonwealth counterargues that,

      when reviewing the record and the determination of the trial
      court in the light most favorable to the Commonwealth as the
      verdict winner, the Commonwealth met its burden of proving
      [Appellant’s] SVP status by clear and convincing evidence. After
      her unchallenged qualification as an expert in the evaluation of
      individuals for SVP status, Dr. Veronique Valliere … testified that

                                       -7-
J-S18008-22


     she reviewed multiple documents and concluded that [Appellant]
     met the criteria to be classified as an SVP. [N.T.] SVP Hearing,
     [1/21/22, at] 7-9[]. [Appellant] met the diagnostic criteria for
     [non-consent paraphilia] due to his escalating non-consensual
     actions with juvenile females. [Id. at] 8[]. [Appellant’s] pattern
     of behavior including his actions in this event and the prior event
     for which he was still under supervision showed a deviant
     arousal to forcing sexual contact on non-consenting females.
     [Id.]

     This disorder is also related to the future likelihood of
     reoffending, as [Appellant’s] specific disorder makes treatment
     and even remission difficult, as a cure is impossible. [Id. at]
     10[].     He further recidivated while under supervision and
     treatment thereby himself proving his likelihood of reoffending,
     and consequences having no deterrent effect on his deviant
     sexual desires and his lack of volitional control. [Id. at] 9[].
     Because [Appellant] exploited his access to the sister and/or
     girlfriends of his own friends (in both events) for the purpose of
     victimization, he also met the statutory definition of predatory
     behavior as he was facilitated or promoted these relationships
     for the purpose of victimization. [Id.] Dr. Valliere’s opinion was
     made within a reasonable degree of certainty within her field of
     practice. [Id. at] 10[].

Commonwealth’s Brief at 8-9.

     To the extent that Appellant’s challenge is directed at the sufficiency

of the evidence supporting his SVP designation, we agree with the

Commonwealth that this claim is meritless. Affording the Commonwealth all

reasonable inferences under our standard of review, we conclude that Dr.

Valliere’s expert testimony and corresponding report adequately described a

“personality disorder that makes” Appellant “likely to engage in predatory

sexually violent offenses[,]” in satisfaction of each of the elements of the

statutory criteria for what constitutes an SVP. Stephens, supra. We note

that “an expert’s opinion, which is rendered to a reasonable degree of



                                    -8-
J-S18008-22



professional certainty, is itself evidence.” Commonwealth v. Fuentes, 991

A.2d 935, 944 (Pa. Super. 2010).

      Appellant’s attempts to attack the diagnosis underpinning the mental-

abnormality element as overbroad, illogical, and/or the mere product of

“obscurantist gobbledygook” of the social sciences, see Appellant’s Brief at

24, go to the weight, not the sufficiency, of the evidence.      It is generally

beyond the purview of this Court, in the context of a sufficiency claim, to

entertain direct challenges to the science underlying the evidence that is

used by the Commonwealth to fulfill its statutory burden under the SVP

statute.     As this Court has previously stated, “while a defendant is surely

entitled to challenge such evidence by contesting its credibility or reliability

before the SVP court, such efforts affect the weight, not the sufficiency of

the Commonwealth’s case.       Accordingly, they do not affect our sufficiency

analysis.”     Commonwealth v. Feucht, 955 A.2d 377, 382 (Pa. Super.

2008) (citations omitted). Thus, even had Appellant directly challenged the

credibility or reliability of the non-consent-paraphilia diagnosis below, we

would still conclude that the evidence was sufficient to support his

designation as an SVP given our obligation to view the evidence in a light

most favorable to the Commonwealth.         Accordingly, Appellant’s argument




                                      -9-
J-S18008-22



that his non-consent paraphilia diagnosis was insufficient to support his SVP

designation is meritless.4

       Even if we were to entertain Appellant’s sufficiency claim(s) under the

rubric of a challenge to the weight of the evidence, 5 despite Appellant

explicitly framing it as a sufficiency claim, we would still be unconvinced that

the trial court abused its discretion in denying relief.




____________________________________________


4 We also note that Appellant’s assertation that a non-consent paraphilia
diagnosis would apply to all sex offenders is untrue on its face. According to
Dr. Valliere, the diagnosis requires a finding that the deviant arousal must
“persist for greater than six months.” N.T. SVP Hearing, 7/14/21, at 8.
Thus, the diagnosis clearly requires something more than a single conviction
for a sexual offense.

5 The Commonwealth argues that Appellant waived any challenge to the
weight of the evidence supporting his SVP designation 1) because his post-
sentence motion was ambiguous as to whether a weight claim was being
raised therein; 2) because his Rule 1925(b) statement did not explicitly raise
a weight claim; and 3) because Appellant does not explicitly raise a weight
claim in his brief. Commonwealth’s Brief at 11. However, in its Rule
1925(a) opinion, the trial court appears to have treated Appellant’s Rule
1925(b) statement as having raised a weight claim, specifically indicating
that Appellant preserved that claim in his post-sentence motion. TCO at 4.
Notably, however, Appellant has not specifically raised a weight claim in his
brief, nor does he reference any weight-of-the-evidence caselaw in his
statement of the scope and standard of review. See Appellant’s Brief at 3.
Accordingly, even if we were to agree with the trial court that Appellant
preserved a weight-of-the-evidence challenge to his SVP designation in his
post-sentence motion and in his Rule 1925(b) statement, Appellant
nevertheless waived the claim by failing to develop it in his brief.
Commonwealth v. Ellis, 700 A.2d 948, 957 (Pa. Super. 1997) (holding
that the appellant waived a claim when he failed to “develop any argument
or cite any authority in support” of that claim in his brief).



                                          - 10 -
J-S18008-22


     An appellate court’s standard of review when presented with a
     weight of the evidence claim is distinct from the standard of
     review applied by the trial court:

        Appellate review of a weight claim is a review of the
        exercise of discretion, not of the underlying question of
        whether the verdict is against the weight of the evidence.
        Because the trial judge has had the opportunity to hear
        and see the evidence presented, an appellate court will
        give the gravest consideration to the findings and reasons
        advanced by the trial judge when reviewing a trial court’s
        determination that the verdict is against the weight of the
        evidence. One of the least assailable reasons for granting
        or denying a new trial is the lower court’s conviction that
        the verdict was or was not against the weight of the
        evidence and that a new trial should be granted in the
        interest of justice.

     [Commonwealth v.] Widmer, … 744 A.2d [745,] 753 [Pa.
     2000]….

     This does not mean that the exercise of discretion by the trial
     court in granting or denying a motion for a new trial based on a
     challenge to the weight of the evidence is unfettered.        In
     describing the limits of a trial court’s discretion, we have
     explained:

        The term “discretion” imports the exercise of judgment,
        wisdom and skill so as to reach a dispassionate conclusion
        within the framework of the law, and is not exercised for
        the purpose of giving effect to the will of the judge.
        Discretion must be exercised on the foundation of reason,
        as opposed to prejudice, personal motivations, caprice or
        arbitrary actions. Discretion is abused where the course
        pursued represents not merely an error of judgment, but
        where the judgment is manifestly unreasonable or where
        the law is not applied or where the record shows that the
        action is a result of partiality, prejudice, bias or ill-will.

     [Id.] (quoting Coker v. S.M. Flickinger Co., … 625 A.2d 1181,
     1184–85 ([Pa.] 1993)).

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (some citations

omitted).


                                    - 11 -
J-S18008-22



        Here, Appellant had multiple opportunities in the trial court to test the

science pertaining to a diagnosis of non-consent paraphilia as it related to

the mental abnormality, such as challenging the diagnosis by providing his

own expert (either to contest the diagnosis as unmoored from the relevant

science as it pertains to the SVP statute and/or to challenge its applicability

to Appellant), or by challenging Dr. Valliere’s qualifications to testify as an

expert witness.       He failed to avail himself of these opportunities.

Consequently, the record is effectively devoid of any evidence relevant to

Appellant’s designation as an SVP but for Dr. Valliere’s expert opinion.      In

these    circumstances,    Appellant    cannot   meet   the   high   burden    of

demonstrating that the trial court committed an abuse of discretion in

denying his claim that the SVP designation was against the weight of the

evidence.

        Appellant also argues that the evidence supporting his designation as

an SVP was insufficient “where a majority of the fourteen factors that [Dr.

Valliere] considered, by her own standards, actually heavily favored the

contrary conclusion.” Appellant’s Brief at 19-20. Appellant contends that he

“is not asking this Court to ‘reweigh’” these factors, and instead asserts that

the SVP designation was based on such tenuous inferences that, “as a

matter of law[,] no probability of fact may be drawn from the combined

circumstances.” Id. at 20 (quoting Commonwealth v. Thomas, 194 A.3d

159, 166 (Pa. Super. 2018) (noting, as part of our standard of review of

sufficiency claims, that “[a]ny doubts regarding a defendant’s guilt may be

                                       - 12 -
J-S18008-22



resolved by the fact-finder unless the evidence is so weak and inconclusive

that as a matter of law no probability of fact may be drawn from the

combined circumstances”)). Specifically, Appellant claims:

     Speaking in extremely rough and simplistic terms (for within
     each factor there might be smaller sub-factors of ambiguous or
     conflicting weight), of the fourteen factors statutorily to be
     considered for purposes of this SVP[ ]analysis, about two fifths
     favored Appellant, about two fifths were of neutral or equivocal
     tendency, and just one fifth tended to favor D[r.] Valliere's
     conclusion that Appellant is an SVP. If the small minority of
     adverse factors were to be accorded more weight than the
     others, for whatever reason, D[r.] Valliere did not explain.

     Factors tending to favor her conclusion were that the sexual
     offense was not his first, as he had been adjudicated delinquent
     for [i]ndecent [c]ontact; he failed to comply with the
     probationary requirements entailed by that offense, and
     committed the present offense while still on probation; his
     conduct was opportunistic and exploitative, and he impulsively
     engaged in it this second time in reckless disregard of legal risks
     well known to him. (It must be noted, however, that the doctor
     who officially evaluated Appellant following his first offense
     concluded that he did not need juvenile sex-offender
     treatment.[)]

     In significant extenuating contrast, the [instant] offense involved
     a single incident with one victim[,] did not involve physical
     compulsion, and occurred mere feet away from the victim’s
     tacitly or perhaps explicitly encouraging older sister.          As
     conceded by D[r.] Valliere, too, the victim was not in an
     unusually vulnerable or compromised position, and Appellant did
     not exceed the means necessary to commit the particular kind of
     [AIA] of which he was convicted, the essential element of which
     was simply the victim’s age. But Appellant was practically a
     juvenile himself, being freshly eighteen years old at the time[.]
     [T]his, the relative lack of disparity between the parties’ ages,
     both of them adolescents, should have been the most important
     circumstance to be considered—along with the circumstance of
     there being no physical coercion involved—and yet it was passed
     over without comment.


                                   - 13 -
J-S18008-22


Id. at 20-22.

         Despite initially assuring this Court explicitly that he was not inviting

us to reweigh these statutory factors, Appellant’s argument nevertheless

implicitly demands that we reweigh the statutory factors in his favor. This is

precisely what our Supreme Court rejected in Commonwealth v. Meals,

912 A.2d 213 (Pa. 2006), as improper argument in a challenge to the

sufficiency of the evidence supporting an SVP designation. The Meals Court

rejected the very premise that the statutory “factors operate as a checklist

where each factor weighs, in some absolute fashion, either for or against an

SVP classification.” Id. at 222. Yet, this is precisely Appellant’s argument:

that more factors weighed against his SVP designation than weighed in favor

of it.    As a sufficiency claim, this argument is meritless.       Moreover, as

discussed above, Appellant waived any weight-of-the-evidence claim by

failing to properly develop such a claim in his brief.

         In any event, we would also deny relief had Appellant preserved this

matter as a weight claim. Appellant has failed to meet the high burden of

showing that the SVP designation was against the weight of the evidence.

As   noted     above,   Appellant   had   the   opportunity   to   challenge   the

Commonwealth’s expert by challenging her expertise, or by proffering his

own expert testimony, yet he failed to do so, or was otherwise unable to

procure such testimony.        In these circumstances, we would ascertain no

abuse of discretion in the trial court’s finding Dr. Valliere’s report and




                                       - 14 -
J-S18008-22



testimony credible or in its weighing of the statutory factors, had Appellant

properly preserved such a claim for our review.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/09/2022




                                   - 15 -